Parc Eolian Vutcani, Romania

Rezumat Non-Tehnic

Data: lulie 2012
Cuprins

1 INTRODUCERE

2 CADRUL SI LOCALIZAREA PARCULUI EOLIAN

3 DESCRIEREA PARCULUI EOLIAN

4 ANALIZA DE MEDIU, SANATATE, SIGURANTA SI SOCIALA A SCHEMEI PROPUSE
5 PLANIFICARE SI IMPACT ASUPRA MEDIULUI

6 EVALUAREA GAZELOR CU EFECT DE SERA

7 PLAN DE ACTIUNE SOCIALA SI DE MEDIU

8 PLAN DE IMPLICARE A STAKEHOLDER-ILOR (SEP)

1 INTRODUCERE

Acest rezumat non-tehnic (NTS), prezinta un rezumat al descrierii proiectului, beneficiile proiectului, atenuarea
efectelor asupra mediului si sociale cu potential negativ semnificativ, care au stat la baza dezvoltarii unui Plan de
Actiune Sociala si de Mediu (ESAP) si a activitatilor de consultare publica. Datele de contact pentru acest proiect sunt
oferite de mai jos.

Contact:

EDP Renewables

Senior Mediu si Sustenabilitate
Nume: Laura Lazar

E-mail: LauraLazarQedpr.com
Tel: 0212040307

Parcul eolian de la Vutcani cuprinde 12 turbine eoliene (model VESTAS V90 2.0MW), care genereaza o putere totala
de 24MW. Fiecare turbina eoliana consta dintr-un turn de otel tubular, cu o nacela generator care adaposteste si
protejeaza componentele principale ale palelor rotorului, cutiei de viteze, sistemelor de transformare si de control.
Turbinele au fiecare o inaltime totala de 150 m (cuprinzand 105m turn si 45m palele rotorului mai sus de inaltimea
turnului). Turbinele sunt conectate prin cabluri subterane de 20KV si statii de jonctiune, conectate la o statie de
transformare in cadrul parcului eolien, conectata la randul sau la cel mai apropiat transformator E.On Romania.

Suprafata totala a terenurilor alocate pentru parc eolien este de 400ha, dintre care aproximativ 18ha vor fi dedicate
turbinelor eoliene, si inca Sha folosite pentru accesul vehiculelor. Terenul ramas va fi utilizat in scopuri agricole.
Terenul care a fost temporar deranjat in timpul lucrarilor de constructie a fost restaurat. Planul de amplasare propus al
parcului eolian de la Vutcani este prezentat in Figura 1.

Proiectul a obtinut deja autorizatiile de constructie si permisele de mediu (in conformitate cu cerintele legislative din
Romania). Faza de constructie este acum completa si parc eolian este operationala.

Figura 1 — Configuratia Parcului Eolien Vutcani

Rezumat Non-Tehnic

Parc Eolian Vutcani, Romania
2 CADRUL SI LOCALIZAREA PARCULUI EOLIAN

Parcul eolian Vutcani este localizat in zona Dumbrava, la aproximativ 1km vest de orasul Vutcani si la 3.5km nord-est
de satul Rosiesti. La aproximativ 2km nord de amplasament de afla comuna Albesti. Aceste localitati au caracter rural
si sunt situate de-a lungul cursurilor de apa, drumurilor si terenurilor.

Figura 2 — Localizarea Parcului Eolian Vutcani

Amplasamentul acopera o suprafata de aproximativ 18 ha si se afla pe o proprietate privata. Terenul are valoare
agricola limitata si este folosit pentru productia de cereale, inclusiv grau. Vederi generale asupra sitului sunt
prezentate in Figurile 3 si 4. Nu exista zone impadurite in sit sau specii de plante rare/sensibile. Terenul arabil este
ocupat doar de ierburi si plante cu rata rapida de crestere si tolerante la conditiile climatice. Resursele de apa sunt
limitate si nu exista sisteme de irigatii; totusi, la aproximativ 1.5km de amplasament se afla albia raului Idrici, care se
varsa in Elan (albia este seaca in timpul lunilor de vara). Amplasamentul este localizat la aproximativ 9km sud de
Lacul Majesti.

Accesul la sit se face prin DJ224b (asfaltat) si uneste DN28b dintre Lasi-Barlad si Vutcani. Drumul care trece prin
Vutcani nu este asfaltat.

Exista trei zone protejate la 20km de parc eolian Vutcani (vezi Figura 5 de mai jos), una care se refera la pasari,
desemnata in temeiul Directivei Pasari, iar alte doua sub Directiva Habitate, dupa cum urmeaza:

m  Horga -Zorleni (Cod Sit ROSPA0119) — localizata la aproximativ 20km sud de parcul eolian;
m Padurea Dobrina — Husi (Cod Sit ROSCI0335) — localizata la aproximativ 5km nord de parcul eolian; si
m Raul Prut (Cod Sit ROSCI0213) — localizata la aproximativ 20km est de parcul eolian.

Figurile 3 & 4 — Vederi generale asupra sitului Vutcani

Rezumat Non-Tehnic 2 Parc Eolian Vutcani, Romania
Aria de Protectie Speciala Avifaunistica (SPA) Horga-Zorleni este protejata pentru importanta sa pentru pasari si
sprijina specii cum ar fi fasa de camp, acvila tipatoare mica, caprimulgul, barza alba. Principalele caracteristici ale
zonei includ zone de culturi de cereale extinse si paduri de foioase. Padurea Dobrina - Situl de Importanta Comunitara
(SIC) Husi este o zona protejata pentru habitatele sale importante si este acoperita cu paduri de foioase, care sustin
specii cum ar fi lupul gri. SCI Raul Prut sustine specii cum ar fi vidra, liliacul mare si popandaul.

Key a Z

starile

—— Ste Boundary

Z SPA spere
E emnusa

ste
(Horga_Zorieni SPA]
j

Mata - Carja - Radeanu SPA)

Figura 5 — Situri Natura 2000 langa Parcul Eolian Vutcani

Parcul eolian Vutcani nu se afia la limita niciunei zone protejate - situri Natura 2000 SPA, SCI sau IBA.

Situl este de importanta limitata pentru speciile de pasari, aflandu-se la mai mult de 20km de orice zona de protectie
pentru pasari si in afara oricaror rute de migratie cunoscute.

Rezumat Non-Tehnic 3 Parc Eolian Vutcani, Romania
3 DESCRIEREA PARCULUI EOLIAN

DESCRIEREA ECHIPAMENTULUI SI A INFRASTRUCTURII

EDP Renewables utilizeaza si instaleaza turbine eoliene modelul V90 furnizate de Vestas Danemarca pentru
producerea de energie curata prin conversia energiei eoliene. Aceste turbine eoliene au o capacitate de 2.0MW si
inaltimea maxima a turbinei, inclusiv lama elicei este de 150m. Tipul de turbine instalate este prezentat in Figura 6 de

mai jos:
O oii cooler O service crane O mechanical disc brake O piter cpinder
„(O water cooter for generator (O opispeete generator E machine toundation O mut controiter
O rien voltage transtormer O composite die coupline O state bearing
O urtrasonic wind sensors O mr O nato
9 memo convoter E cea DE
redea

Figura 6 — Turbina Vestas V90

Alte infrastructuri asociate cu turbinele eoliene includ o statie de
transmisie, cabluri aeriene, cabluri subterane, tablourile de distributie
si o cladire de control (Figura 7).

Exista cabluri subterane care leaga turbinele de statia de transmisie si
cablurile aeriene, care urmeaza o linie sud-vest de la substatie si
conecteaza situl la reteaua nationala.

De asemenea, ca parte a parcului eolian au fost construite drumuri de
acces si acestea sunt deschise si pentru utilizarea de catre localnici,
inclusiv celor care arendeaza terenuri in cadrul sitului pentru scopuri
agricole.

ză |

Figura 7: Cladirea de control Ia situl Parcului Eolian.

Rezumat Non-Tehnic 4 Parc Eolian Vutcani, Romania
4 ANALIZA DE MEDIU, SANATATE, SIGURANTA SI
SOCIALA A SCHEMEI PROPUSE

4.1 DOMENIUL DE APLICARE

Auditul de Mediu si Social Due Diligence (ESDD) a fost efectuat in lunile mai si iunie 2012 si cuprinde analiza
impactului de Mediu, Sanatate, Siguranta si Social (EHSS) si beneficiile proiectului. Unde a fost cazul, au fost propuse
si folosite masuri de atenuare pentru dezvoltarea unui Plan de Actiune Sociala si de Mediu (ESAP).

Echipa de audit de proiect a facut o vizita pentru a vizualiza amplasamentul si zonele inconjuratoare. Unde a fost
posibil, echipa de proiect de audit s-a intalnit de asemenea cu partile interesate si alte activitati au fost desfasurate pe
parcursul proiectului pentru dezvoltarea Planului de Implicare a Stakeholder-ilor (SEP).

4.2  OBSERVATIILA SIT

Cele 12 turbine eoliene de 2MW ale Parcului Eolian Vutcani au fost construite si sunt in prezent operationale. Figura 8
arata o vedere de la baza turbinei 7 spre nord-vest.

Singura cladire din cadrul sitului este sub-statia operationala situata in zona de vest a sitului. Conexiunea la reteaua
de electricitate a E.ON Romania se realizeaza printr-o sub-statie de 20/110kV.

Figura 8 — Vedere de la baza turbinei 7.

_—— ] Topografia locala din jurul parcului eolian Vutcani este

“ compusa dintr-o serie de dealuri si vai, care sunt in

| mare parte orientate nord-sud, cu regiuni vaste de

| | pamant, pentru productie agricola (terenuri arabile

pentru agricultura). Zonele de copaci maturi, in cazul

in care sunt prezente, urmeaza de obicei cursuri de

apa si pante joase ale vailor, fragmentand astfel
peisajul vast.

Cele mai apropiate asezari fata de sit sunt Vutcani,
Codreni spre vest si Barbosi spre est, toate aflandu-se
la o distanta mai mare de 500m fata de cea mai
apropiata turbina. Figura 9 de mai jos ofera o vedere
spre nord-vest din satul Vutcani.

Terenul dintre turbine este concesionat pentru uz
agricol de catre localnici pe o baza de 1-3 ani. Accesul la turbine si la terenurile agricole se face printr-o retea de
drumuri interne in sit.

4.3 ANALIZA EIA SI ANALIZA GAP

Evaluarea impactului asupra mediului (EIA) pentru proiect
a fost analizata fata de legislatia romana, directivele UE
si liniile directoare EBRD pentru a lua in considerare
efectele potentiale asociate cu dezvoltarea propusa si
datele lipsa identificate. Unde a fost necesar, au fost
obtinute informatii suplimentare printr-o vizita la fata
locului, consultari cu partile interesate si cercetare de
birou pentru a permite ca efectele potentiale sa fie luate
in considerare in detaliu in continuare. S-a recomandat
monitorizarea suplimentara pentru a permite dezvoltarea
unor masuri adecvate de atenuare, daca va fi necesar.

Figura 9 — Vedere catre parcul eolian din satul Vutcani

Rezumat Non-Tehnic 5 Parc Eolian Vutcani, Romania
5 PLANIFICARE SI IMPACT ASUPRA MEDIULUI

In ansamblu, acest proiect ar trebui sa aiba impact socio-economic pozitiv, datorita producerii de energie eoliana.
Beneficiul cheie al acestui proiect este utilizarea unei tehnologii fiabile pentru producerea energiei regenerabile
eoliene, care va duce la reducerea semnificativa a emisiilor de gaze cu efect de sera (GHG), spre deosebire de
utilizarea instalatiilor conventionale de generare a energiei electrice utilizand combustibili fosili, precum si asigurarea
de locuri de munca pentru comunitatea locala si generarea de venituri pentru bugetul local.

Dintr-o analiza a informatiilor disponibile si in urma consultarilor cu partile interesate, s-a concluzionat ca in urma
sistemului propus al parcului eolian nu au fost stramutate persoane sau afaceri.

Principalele concluzii privind impactul si atenuarea sunt rezumate mai jos:

5.1 ECOLOGIE

Au fost identificate efectele cheie potentiale asupra biodiversitatii cauzate de dezvoltarea parcului eolian, inclusiv
impactul potential asupra rezidentilor si asupra speciilor de pasari migratoare.

Se considera ca habitatul din cadrul
amplasamentului parcului eolian este, in general,
de o importanta ecologica limitata datorita tipului de
specii prezente sau a altor factori. Situl este situat [*=ă
pe un deal, deschis si batut de vanturi, predominant
acoperit de culturi arabile (a se vedea figura 8).
Constructia turbinelor eoliene este posibil sa fi dus
la pierderi foarte mici ale habitatului si avand in
vedere habitatele similare din cadrul sitului si din
zona locala acest impact va fi fost neglijabil. In
plus, cuiburi pentru pasari, proiectate special sub
forma de cutii, au fost instalate in locatii
corespunzatoare pe stalpi, de-a lungul liniilor
electrice suspendate care leaga parcul eolian la
reteaua electrica nationala.

Figura 10 — Vedere generala a sitului Vutcani si a zonei

Au fost observate la amplasamentul parcului eolian * a
inconjuratoare

un numar mic de specii de pasari in mai 201.
Acestea, includ trei specii cu importanta de conservare listate in Anexa 1 a Directivei Europene Pasari si opt specii de
importanta datorita situatiei lor nefavorabile de conservare in Europa. Majoritatea pasarilor se hraneau la sit si se
considera ca folosesc situl ca zona de imperechere.

Zona acoperita de parcul eolian a fost gasita a fi nepotrivita pentru lilieci din cauza unui numar de factori, cum ar fi
faptul ca este situat pe un deal deschis si expus la vant, nu exista copaci sau garduri vii in cadrul parcului eolian si
vegetatia este limitata. Liliecii tind sa evite zonele deschise si vantoase (cu exceptia situatiilor in care migreaza) si
zonele fara caracteristici lineare pe care le-ar folosi la navigatie. Desi exista ceva habitat potrivit pentru hrana si
adapostul liliecilor (paduri si arbusti), acesta nu se afla in sit si este probabil ca activitatea liliecilor sa aiba loc in afara
sitului.

Exista potential de impact local datorita mortalitatii cauzate de coliziune pentru pasari migratoare si pentru stolurile de
pasari mari care ierneaza, precum si perturbare / evitare in timpul functionarii. Semnificatia acestei probleme ar trebui
sa fie minimizata prin prezenta la sit a unui Expert Ornitolog Independent (OIE), care va fi responsabil pentru
monitorizarea miscarilor de pasari in zona parcului eolian si pentru aplicarea masurilor corespunzatoare de atenuare
daca este necesar, inclusiv prin reducerea vitezei turbinelor sau, eventual, prin oprierea temporara a turbinelor in
timpul perioadelor de migratie a pasarilor (care de multe ori coincid cu perioadele de migratie a liliecilor). OIE ar trebui
sa fie prezent in timpul perioadelor de migratie de primavara si toamna si in timpul iernii. In plus, marcajul liniilor
aeriene de transmisie cu deflectoare pentru pasari pentru cresterea vizibilitatii va reduce, de asemenea, potentialul de
lovire a pasarilor.

Rezumat Non-Tehnic 6 Parc Eolian Vutcani, Romania
Programul de monitorizare se va realiza pe perioada primelor 12 luni de la inceperea functionarii parcului eolian.
Programul va ajuta la informarea impactului real al parcurilor eoliene asupra pasarilor si liliecilor si va fi utilizat pentru
gestionarea operarii turbinelor eoliene la anumite momente din an. In plus, o Evaluare a Riscului de Coleziune va fi
realizata dupa 2 ani de la inceperea functionarii parcului eolian de la Vutcani, prin care se vor define masuri
corespunzatoare de reducere a impactului, daca este cazul.

5.2 PEISAJ SI CAMP VIZUAL

Topografia generala din zona sitului Vutcani este compusa dintr-o serie de dealuri si vai, care sunt in mare parte
orientate nord-sud, cu regiuni vaste de pamant pentru productie agricola (terenuri arabile pentru agricultura). Zonele
de copaci maturi, in cazul in care sunt prezente, urmeaza de obicei cursuri de apa si pante joase ale vailor,
fragmentand astfel peisajul vast. Campurile agricole si padocurile adiacente satelor Vutcani si Codreni sunt mult mai
mici, iregulate si de obicei inchise de zone impadurite, arbusti sau centuri de copaci maturi care dau zonei principale
de locuit un caracter inchis, in contrast cu peisajul vast. Figurile 11 si 12 de mai jos prezinta vederi generale asupra
peisajului local.

Figurile 11 & 12 — Vederi generale asupra peisajului din vecintatea sitului Vutcani

Cele mai apropiate proprietati rezidentiale fata de sit sunt localizate la mai mult de 500m de cea mai apropiata turbina.
Datorita orientarii unor case catre turbinele eoliene, anumite proprietati vor avea vederi indirecte si/sau blocate de
topografie, vegetatie sau interventii in forma construita. Chiar si asa, vor exista multe vederi deschise catre turbinele
eoliene, care vor aparea ca siluete subtiri la orizont.

Introducerea de turbine eoliene va avea prin urmare un impact asupra caracterului peisajului existent al sitului si
caracterului vizual inconjurator. Acest impact ar dura pe perioada de exploatare a parcului eolian si va lua sfarsit odata
cu dezafectarea parcului, desi in timpul functionarii orice impact ar fi mult mai semnificativ pentru receptorii aflati la o
distanta de aproximativ 2-4 km de sit. Pe masura ce distanta fata de sit creste, efectul parcului eolian de la Vutcani
asupra caracterului vizual se va reduce.

5.3 ZGOMOT SI VIBRATII

Avand in vedere zgomotul redus asociat cu operarea parcului eolian, cat si distanta pana la cele mai apropiate zone
rezidentiale, impactului zgomotului si vibratiilor este considerat a nu fi de importanta ingrijoratoare.

5.4 MANAGEMENTUL DESEURILOR

Deseurile generate ca parte a proiectului vor fi cel mai probabil minime. Orice deseuri generate de activitatile de
intretinere de rutina sunt eliminate de la sit de catre contractant si eliminate in mod corespunzator, in conformitate cu
legislatia aplicabila. S-a recomandat dezvoltarea unei strategii de gestionare a deseurilor pentru a asigura eliminarea
oricaror substante periculoase, in conformitate cu legislatia romana.

Rezumat Non-Tehnic 7 Parc Eolian Vutcani, Romania
5.5 EFECTE CUMULATIVE

A fost efectuata o evaluare cu privire la efectele cumulative potentiale ecologice, asupra peisajului si vizuale de la
parcului eolian Vutcani, impreuna cu alte parcuri eoliene din zona. Cel mai apropiat alt parc eolian operational este cel
de la Muntenii de Jos, aproximativ 16km nord de comuna Vutcani.

Pentru ca nu exista alte parcuri eoliene in functionare in zona inconjuratoare sitului Vutcani, potentialele efecte
cumulative asupra pasarilor nu sunt considerate a fi semnificative. Celelalte parcuri eoliene se afla la cel putin 5km de
sit si prin urmare efectele de disturbare si bariere se asteapta sa fie neglijabile, iar potentialele efecte cumulative
asupra liliecilor sunt considerate a fi nesemnificative.

Masurile de atenuare si de monitorizare puse in aplicare vor ajuta la confirmarea ca nu exista efecte cumulative
semnificative asupra pasarilor.

Topografia locala limiteaza vederea spre sit si vederi pe distante de aproximativ Skm sunt limitate de interventii ale
topografiei, vegetatiei sau formelor construite. Astfel, efectele vizuale cumulative asupra peisajului nu sunt considerate
a fi o problema.

5.6  DEZAFECTAREA

Un plan de dezafectare va fi pregatit pentru a asigura ca se iau in considerare potentialele efecte asociate cu
inlaturarea turbinelor si a infrastructurii asociate la sfarsitul ciclului de viata al parcului.

5.7 ALTE CHESTIUNI DE MEDIU

Pe baza informatiilor disponibile, nu se considera ca vor avea loc efecte de mediu sau cumulative semnificative
asupra urmatoarelor probleme de mediu si prin urmare, nu au fost propuse masuri de atenuare pentru acestea:

Conditiile de sol si resursele de apa;
Calitatea aerului;

Mostenirea culturala;

interferente electromagnetice;
Acces; si

Alternanta umbra-lumina data de elicea turbinei eoliene (shadow flicker).

6 EVALUAREA GAZELOR CU EFECT DE SERA

O estimare a potentialului de reducere a gazelor cu efect de sera pentru acest proiect a fost calculata folosind
metodologia de evaluare a gazelor cu efect de sera a EBRD, unde proiectele de generare de energie regenerabila se
presupune ca inlocuiesc emisiile asociate cu producerea de energie electrica prin metode conventionale.

Pe baza celor 12 turbine eoliene de 2MW, in uz constant, cu o energie generata anual probabila de 56,000KWh,
parcul eolian Vutcani va duce la reduceri ale emisiilor de CO; de ordinul a 30.96 kt COz-e/an.

Totalul de mai sus nu ia in considerare emisiile asociate cu faza de constructie si alte efecte ale ciclului de viata si ca
turbinele eoliene nu vor fi in operare constanta in cursul unui an.

Rezumat Non-Tehnic 8 Parc Eolian Vutcani, Romania
7 PLANDE ACTIUNE SOCIALA SI DE MEDIU

Un Plan de Actiune Sociala si de Mediu (ESAP) a fost dezvoltat pentru a stabili actiunile specifice de mediu si sociale
necesare pentru a minimiza impactul asociat cu parcul eolian. Este un document „viu” si va fi actualizat in mod regulat.

Principalele consideratii relevante pentru dezvoltarea parcului eolian includ urmatoarele:

Pregatirea si trimiterea de rapoarte asupra statusului implementarii ESAP si a performantei de mediu, sanatate,
siguranta si sociale, inclusiv a rezolvarii reclamatiilor referitoare la proiect;

Dezvoltarea si implementarea unui Sistem de Management de Mediu (EMS);

Implementarea unui program de monitorizare pentru evaluarea impactului asupra pasarilor si liliecilor care ar putea
avea loc in timpul fazei operationale a parcului eolian;

Dezvoltarea unui plan de management al deseurilor cuprinzator;

Realizarea unei evaluari a riscurilor legate de sanatate si siguranta pentru toate functiile si activitatile angajatilor si
implementarea unui plan de actiune privind sanatatea si siguranta care sa acopere masurile de control si
instructiunile de munca dupa cum este necesar; si

Dezvoltarea si implementarea unui plan de dezafectare care sa includa planul pentru minimizarea impactului in
timpul dezafectarii.

8 PLAN DE IMPLICARE A STAKEHOLDER-ILOR
(SEP)

A fost dezvoltat un SEP avand ca obiectiv identificarea stakedolder-ilor cheie si asigurarea ca, atunci cand este
relevant, acestia sunt informati in timp util cu privire la efectele potentiale ale proiectului. Planul identifica de
asemenea un mecanism formal de reclamatii care va fi folosit de stakeholder-i pentru a rezolva plangeri, ingrijorari,
intrebari si comentarii. SEP va fi revizuit si actualizat in mod regulat. Daca activitatile se schimba, sau incep noi
activitati care au legatura cu implicarea partilor interesate, SEP va fi actualizat. Planul va fi revizuit periodic in timpul
implementarii proiectului si actualizat atunci cand este necesar. SEP include urmatoarele:

Consultari publice si cerinte de disponibilizare a informatiilor;

Identificarea stakeholder-ilor si a altor parti afectate;

Privire de ansamblu asupra activitatilor de implicare anterioare;

Program de implicare a stakeholder-ilor inclusiv metode de implicare si resurse; si
Un mecanism de reclamatii.

Stakeholder-ii pot fi si persoane fizice sau organizatii care pot fi afectate direct sau indirect de proiecte, in mod pozitiv
sau negativ, si care doresc sa isi exprime opiniile. Definitia unui stakeholder cheie este:

“orice stakeholder care are o influenta semnificativa sau asupra caruia impactul este semnificativ, si ale carui
actiuni de implicare, interes si influenta trebuie recunoscute in cazul in care proiectul este realizat cu succes”.

Rezumat Non-Tehnic 9 Parc Eolian Vutcani, Romania
